GONZALES, Judge,
dissenting:
I dissent. A further reduction in the sentence would be an unwarranted windfall for the appellant, given the circumstances of this case.
The record reflects that the military judge was keenly aware of the nonjudicial punishment the appellant previously received for the offense that subsequently became the Additional Charge. After ascertaining the specifics of the punishment from the appellant during the providence inquiry, and that none of the punishment had been set aside or restored to the appellant, the judge indicated in the clearest terms that the nonjudicial punishment “must be considered and will be considered by the court in determining appropriate punishment.” Both the appellant and his civilian defense counsel indicated that they understood the judge’s intentions on sentencing.
All parties subsequently agreed that the maximum punishment for the offenses of which the appellant was found guilty was a dishonorable discharge, confinement for 22 years, total forfeitures, a fine, and reduction to Private El. When the judge announced the sentence, neither the government nor the defense found it necessary to ask the judge if he had, in fact, considered the appellant’s prior nonjudicial punishment as he had stated he would do and, if so, to affirmatively explain on the record how it was considered in arriving at the sentence. Nor did the defense subsequently raise this question with the convening authority before he took action in this case.
Since the adjudged sentence was substantially less than the maximum punishment and the extenuation and mitigation evidence limited to only Defense Exhibits A through H, I am convinced the judge gave the appellant “complete credit for any and all nonjudicial punishment suffered.” There is no evidence to support the appellant’s contention that he failed to do so.
Even if there was evidence that the judge did not give credit, the appellant must have realized that his own assessment of what he considered a fair and appropriate sentence, as expressed in his pretrial offer to plead guilty, would be significantly better than the adjudged sentence less any credit the judge gave for the prior nonjudicial punishment. Therefore, it does not make judicial sense for this Court to reassess the approved sentence because the majority is inclined to speculate and are unsure whether the judge really provided credit on the adjudged sentence.
Rather than speculate, I believe the better approach is to follow the first remedial action the Court of Military Appeals suggested in Pierce — obtain an explanation from the judge on how he calculated credit for the nonjudicial punishment.
Otherwise, I would deny the appellant’s request for further relief on his approved sentence.